Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  156070(70)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  NANCY LATESSA,                                                                                           Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                        Justices
                                                                     SC: 156070
  v                                                                  COA: 331476
                                                                     Macomb CC: 14-003645-NH
  MICHIGAN INSTITUTE OF UROLOGY, P.C.,
  ST. JOHN PROVIDENCE HEALTH SYSTEM,
  ST. JOHN MACOMB-OAKLAND HOSPITAL,
  SCOTT SIRCUS, M.D., and GEORGE
  CHRISTENSEN, D.O.,
             Defendants-Appellees.
  ______________________________________/

         On order of the Chief Justice, the motion of the defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer submitted on August 28, 2017, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2017

                                                                                Clerk